SHEBELL, P.J.A.D.,
dissenting.
I would affirm, substantially for the reasons set forth in the Chancery Division’s comprehensive and cogent opinion, authored by William J. Cook, J.S.C. In re Adoption Baby T., 308 N.J.Super. 344, 705 A.2d 1279 (Ch.Div.1997). Little additional comment is necessary.
Dr. Zedie, the physician alleged to have negligently caused Baby T’s death, has no standing to attack the adoption judgment. Dr. Zedie purported to rely on Rule 4:50 to set aside the adoption judgment; however, the doctor was neither a party to the adoption judgment nor one of the party’s legal representatives. Baby T., supra, 308 N.J.Super. at 349, 705 A.2d 1279. Thus, Dr. Zedie should not be permitted to use Rule 4:50 to set aside the adoption judgment, as the rule specifically limits relief from a judgment to “a party or the parties legal representative.” R. 4:50-1.
*417The majority correctly states that “identification of [the] decedent’s heirs and their pecuniary loss is central to the damage claims in the malpractice action.” However, the majority’s struggle to create standing for Dr. Zedie in the adoption judgment by inferring that the sole purpose for Baby T’s adoption was to provide a legal foundation for the malpractice action is inappropriate, and unsupported by the record. On December 3, 1993, just two days after Baby T’s birth, the adoptive parents entered into a written placement agreement with The Adoption Agency. These adoptive parents nurtured their “son” for four months prior to his unexpected death on March 31, 1994, when he died during a hernia repair operation. He was buried in the adoptive parents’ family plot under the family name the adoptive parents gave him.
“Generally, standing requires that a litigant have a sufficient stake and real adverseness with respect to the subject matter of the litigation, and a substantial likelihood that some harm will fall upon it in the event of an unfavorable decision.” In re Howell Tp., Monmouth County, 254 N.J.Super. 411, 416, 603 A.2d 959 (App. Div.), certif. denied, 127 N.J. 548, 606 A.2d 362 (1991); In re N.J. Bd. of Pub. Util, 200 N.J.Super 544, 556, 491 A.2d 1295 (App.Div.1985). Dr. Zedie has not suffered injury as a result of the adoption of Baby T. As a stranger to the adoption judgment, the doctor’s only stake or adverseness is found in the malpractice action brought on behalf of Baby T’s estate, and is not directly derived from the adoption judgment. As the chancery judge noted, “Dr. Zedie’s primary ... motive and interest in seeking relief at this late date [in the adoption proceeding] is to avoid the potential liability she may be exposed to in the wrongful death and survival action that has been brought against her by reason of the child’s death.” Baby T., supra, 308 N.J.Super at 349, 705 A.2d 1279.
Further, the majority disregards the fact that the adoption judgment does not automatically create a “substantial likelihood of harm” against Dr. Zedie. Dr. Zedie suffers no direct harm as a result of the adoption judgment; she still has the opportunity to *418present a complete defense to all of the ■wrongful death claims brought in the malpractice action. Indeed, none of the other defendants in the wrongful death action appear to have embarked on the course of collateral attack followed by Dr. Zedie.
Any lingering issues stemming from the adoption judgment may be considered by a jury in the wrongful death action by taking into account “all the circumstances disclosed by the evidence, ... all the uncertainties, contingencies, and reasonable probabilities of the particular case, [and] whether there was such a well founded expectation of pecuniary benefit to the decedent’s next-of-kin to be derived from a continuance of the life of the decedent as could be estimated in money ...” Capone v. Norton, 21 N.J.Super. 6, 9-10, 90 A.2d 508 (App.Div.1952); See also N.J.S.A. 2A:31-5 (“In every action brought [under the Wrongful Death Statute] ... the jury may give such damages as they shall deem fair and just with reference to the pecuniary injuries resulting from such death ... to the persons entitled to any intestate personal property of the decedent.”).
As to the substantive issues presented on the adoption appeal, I make two additional observations. ' First, the majority fails to consider the best interests of the adoptive parents. Although consideration of the best interests of the child is the polestar of an adoption proceeding, protection of the adopting parents’ interests is also a factor. See In re Adoption of Children by O, 141 N.J.Super. 586, 589, 359 A.2d 513 (Ch.Div.1976) (noting that the protection of the adoptive parents’ interests should be considered along with the child’s interests); In the Matter of the Adoption of G, 89 N.J.Super. 276, 281, 214 A.2d 549 (Cty.Ct.1965) (taking protection of the adoptive parents into consideration); N.J.S.A. 9:3-37 (“This act shall be liberally construed to the end that the best interests of children be promoted. Due regard shall be given to the rights of all persons affected by an adoption”).
Here, under the specific facts and circumstances of this case, the interests of both Baby T and the adoptive parents would best be served by allowing the posthumous adoption judgment to stand. *419Cf. Stellmah v. Hunterdon Coop. G.L.F. Service, Inc. 47 N.J. 163, 219 A.2d 616 (1966) (allowing for a posthumous adoption judgment after the prospective adoptive father died in order to allow for the adopted child’s entitlement to workers’ compensation death benefits). As the chancery judge noted, Baby T’s “physical death, allegedly at the hands of Dr. Zedie, should not also be the death knell for his best interests.” Baby T, supra, 308 N.J.Super. at 363, 705 A.2d 1279. To not allow Baby T’s adoption to stand in this case would effectively prevent any redress against the doctor who allegedly caused the adopted child’s death. See N.J.S.A. 2A:31-4 (“The amount recovered in proceedings under [the Wrongful Death statute] should be for the exclusive benefit of the persons entitled to take any intestate personal property of the decedent, and in the proportions in which they are entitled to take the same.”). Moreover, as set forth in the certification of the adoptive father: “we obtained an Order of Adoption [ ] [as it] was important to us to know our son died as a member of our family____”
Finally, the majority’s suggestion that the adoptive parent’s equitable adoption argument may be made in the Law Division in the context of the malpractice claim and the wrongful death statute, and not in the adoption proceeding where it was first raised, is nothing more than an offer of false hope. The majority’s holding insinuates that all is not lost for Baby T’s wrongful death claim and that there is still some chance for the claim to proceed. However, the equitable adoption argument should not be heard in the Law Division thereby expanding the limitations of the wrongful death statute. Without a judgment of adoption, Baby T’s prospective adoptive parents should not be able to make a claim under N.J.S.A. 2A:31-4 because they are not intestate heirs. An equitable adoption argument in the Law Division in this ease would be, in effect, an argument for an expansion of covered parties under the Wrongful Death statute. Expansion of the Wrongful Death Act is for the Legislature and not the courts.
*420An equitable argument, such as the one presented here, is more appropriately decided by the Chancery Division, where the Family Part maintains inherent equitable powers and possesses the sovereign power of parens patriae, which charges the court with protecting the interests of children. See Sheridan v. Sheridan, 247 N.J.Super. 552, 558-59, 589 A.2d 1067 (Ch.Div.1990); Matter of Adoption of a Child by McKinley, 157 N.J.Super. 293, 384 A.2d 920 (Ch.Div.1978). Based on these equitable principles, and the facts and circumstances uniquely presented by this case, the chancery judge’s equitable adoption holding was properly made in the adoption proceeding and should stand. Baby T “should not be allowed to be placed in some sort of legal limbo. Equity should not and cannot permit such a bizarre result in this case.” Baby T., supra, 308 N.J.Super. at 364, 705 A.2d 1279. I would, therefore, affirm.